Case 3:12-cv-00036-NKM-JCH Document 820 Filed 03/26/21 Page 1 of 2 Pageid#: 23045




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

     CYNTHIA B. SCOTT, et al.,
                                                           CASE NO. 3:12-cv-00036
                                         Plaintiffs,

                           v.                              ORDER

     HAROLD W. CLARKE, et al.,
                                                           JUDGE NORMAN K. MOON
                                       Defendants.


          This matter is before the Court on the R&R from Magistrate Judge Hoppe, addressing

  Plaintiffs’ petitions for award of attorneys’ fees following their motion to enforce the Settlement

  Agreement’s quarterly reporting provision. Dkt. 812 (R&R); Dkts. 688, 734 (petitions for award

  of fees).

          In their first petition for attorneys’ fees, Plaintiffs sought $11,445.60 for 50.2 hours of

  work performed in connection with their bringing the motion for enforcement of the Settlement

  Agreement. R&R at 7–8; Dkt. 688. In their second (supplemental) petition for attorneys’ fees,

  Plaintiffs sought an additional $957.60 for 4.2 hours spent trying to engage Defendants regarding

  the types of documents they would produce, and to seek mediation. R&R at 8; Dkt. 734.

  Plaintiffs sought a total of $12,403.20 in attorneys’ fees. R&R at 9.

          In the thorough and well-reasoned R&R, the magistrate judge considered the parties’

  arguments, supporting documentation, and applicable law, and recommended that the Court

  grant in part Plaintiffs’ first petition and award Plaintiffs $8,570.80 in attorneys’ fees incurred in

  bringing the enforcement action. R&R at 1, 23–24. The magistrate judge recommended denying

  the supplemental petition requesting an additional $957.60 in fees related to discussions about



                                                       1
Case 3:12-cv-00036-NKM-JCH Document 820 Filed 03/26/21 Page 2 of 2 Pageid#: 23046




  document production and the mediation. Id. at 22–23. Though advised of the right to object to

  the proposed findings and recommendations of the R&R within fourteen days, and that failure to

  timely file objections may result in waiver of review of the R&R, id. at 24, no party has filed

  objections within the fourteen-day period.

         The Court reviews de novo every portion of an R&R to which objections have been filed.

  28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). But, where, as here, no objections to an R&R are

  filed, the Court reviews only for clear error. Diamond v. Colonial Life & Accident Ins. Co., 416

  F.3d 310, 315 (4th Cir. 2005); Fed. R. Civ. P. 72 advisory committee’s note. In that case, the

  Court need not provide any explanation for adopting the R&R. Camby v. Davis, 718 F.2d 198,

  199–200 (4th Cir. 1983) (“Absent objection, we do not believe that any explanation need be

  given for adopting the report.”).

         No objections to the R&R have been filed, and the Court can discern no clear error in the

  R&R. Indeed, the magistrate judge carefully followed the Fourth Circuit’s three-step process to

  calculate a reasonable attorneys’ fee award. See McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir.

  2014); R&R at 12–22. The Court is of the opinion that the R&R should be ADOPTED in its

  entirety. Dkt. 812. Thus, the Court will GRANT in part Plaintiffs’ petition for attorneys’ fees,

  Dkt. 688, and DENY Plaintiffs’ supplemental petition for attorneys’ fees, Dkt. 734. Plaintiffs are

  hereby AWARDED $8,570.80 in reasonable attorneys’ fees incurred in bringing their motion to

  enforce the Settlement Agreement.

         It is so ORDERED.

         The Clerk of Court is directed to send this Order to all counsel of record.

         Entered this 26th     day of March, 2021.




                                                   2
